 

Chaase1l220cqveOQ BOOEEBD Digecuimentib4 Aied1b21e4720 Aaagerloof22
KING & SPALDI NG res Aue nee americas, 35th Floor

New York, NY 10036-4003
Tel: +1 212 556 2100

Fax: +1 212 556 2222
www.kslaw.com

James E. Berger

Partner

Direct Dial: +1 212 556 2202
Direct Fax: +1212 556 2222
jberger@kslaw.com

 

December 4, 2020

via ECR SO ORDERED: |
— Gu... A Dw

 

Hon. George B. Daniels Géprge By! Daniels, U.S.D.J.
United States District Court .
Southern District of New York Dated: (DEC 16 aucu

 

500 Pearl Street
New York, New York 10007

Re: Union Fenosa Gas, S.A. v. Arab Republic of Egypt, The Bank of New York Mellon
Corporation, and The Bank of New York Mellon SA/NV, Luxembourg Branch, Case
No. 1:20-cv-09160-GBD

Dear Judge Daniels:
We represent Plaintiff Union Fenosa Gas, S.A. (“UFG”) in the above-captioned action.

On December 1, 2020, UFG, together with certain other companies and Defendant the Arab
Republic of Egypt (‘Egypt’) executed a settlement agreement (the “Settlement Agreement”).
Provided that the parties satisfy certain settlement conditions by March 14, 202] (the “Long Stop
Date’), the Settlement Agreement will resolve all disputes between UFG and Egypt relating to the
enforcement of an arbitral award issued in favor of UFG and against Egypt on August 31, 2018
(the “Award”), including the above-captioned action.

The Settlement Agreement obligates UFG to suspend all proceedings related to the
enforcement of the Award (including the above-captioned action) until the Long Stop Date. If the
parties satisfy the settlement conditions by the Long Stop Date, UFG will be obligated under the
Settlement Agreement to file a notice of dismissal in this action.

Accordingly, UFG respectfully requests that this Court stay this action until March 14,
2021, the Long Stop Date under the Settlement Agreement. UFG further requests that the

 
 

CasetiZiowvGwiGsab Mawwmentie Pied I2H420 Rage2ot2

December 4, 2020
Page 2

Defendant The Bank of New York Mellon Corporation’s time to answer the Complaint be tolled
during the period of the stay.

Respectfully submitted,

cc: All counsel of record (via ECF)

 
